Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 page 1 of 14
65 SD CCP.
KO Fits »

 

i WAY 29 2020
UNITED STATES DISTRICT COURT \ \w, eb
WESTERN DISTRICT OF NEW YORK Wee Ctoewenguin gh
“SLERN DISTRICT"
MICHAEL RAMSEY, 18-CV-0877-MJR

DECISION AND ORDER
Plaintiff,

-\V-
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 26)

Plaintiff Michael Ramsey (“plaintiff’) brings this action pursuant to 42 U.S.C. §§
405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of
Social Security (“Commissioner” or “defendant”) denying his application for Disability
Insurance Benefits (“DIB”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure. For the following reasons, plaintiffs motion (Dkt. No. 19) is granted,
defendant’s motion (Dkt. No. 22) is denied and the matter is remanded to the
Commissioner for further administrative proceedings consistent with this Decision and
Order.

BACKGROUND

Plaintiff filed an application for DIB on April 1, 2015, alleging disability since

January 1, 2012. (See Tr. 127-28)' Plaintiff later amended his alleged onset date to

November 1, 2013. (Tr. 32) His application as initially denied, and plaintiff requested an

 

1 References to “Tr.” are to the administrative record in this case. (Tr. 11)
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 2 of 14

administrative hearing. (Tr. 54-56, 70-72) Administrative Law Judge (“ALJ”) Roxanne
Fuller held a telephonic hearing on May 11, 2017, during which plaintiff, his attorney, and
a vocational expert testified. (Tr. 28-46) On July 19, 2017, ALJ Fuller issued a decision
that plaintiff was not disabled under the Act. (Tr. 15-23) Plaintiff's request for review of
the ALJ’s decision was denied by the Appeals Council on October 23, 2017. (Tr. 1-6)
This timely action followed. (Dkt. No. 1)

The issue before the Court is whether substantial evidence supports the ALJ's
decision that plaintiff was not disabled during the five months from his alleged November
1, 2013, onset date of disability through March 31, 2014, the date last insured.

DISCUSSION

L. scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
resis on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “whether the record,

read as a whole, yields such evidence as would allow a reasonable mind to accept the
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 3 of 14

conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner’s factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

il standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical of mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardiess of whether such work exists in the

immediate area in which he lives, or whether a specific job vacancy exists for him, or
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 4 of 14

whether he would be hired if he applied for work.” /d. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity:” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's

regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 5 of 14

claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity [“RFC”] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can stil! do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” fd. §404.1520(f). If,, based on. that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,
age, education, and work. experience, the claimant “can make an adjustment to other
work.” fd. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not
disabied. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to. show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 6 of 14

IE. The ALJ’s Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff had not engaged in substantial gainful activity
during the relevant time period. (Tr. 17) At step two, the ALJ found that plaintiff had the
severe impairments of osteoarthritis in both knees, cervical degenerative disease, and
obesity. (Tr. 18) At step thtee, the ALJ determined that plaintiff did not have an
impairment or combination of impairments that meets or medically equals the severity of
one of the listed impairments. (Tr. 18) Before proceeding to step four, the ALJ found that
plaintiff had the RFC to perform light work? with the following limitations: occasionally
climb ramps and stairs, and never ladders, ropes, or scaffolds; occasionally balance and
stoop, and never kneel, crouch, or crawl; occasional exposure to moving mechanical
parts and unexpected heights; and occasional operation of a motor vehicle. (Tr. 19)

Proceeding to step four, the ALJ concluded that plaintiff was unable to perform his
past relevant work as a route driver. (Tr. 22) At step five, the ALJ found that plaintiff
could perform representative occupations such as office helper, mail clerk, and retail
sales attendant. (Tr. 23) Accordingly, the ALJ found that plaintiff was not disabled under
the Act. (/d.)

IV. Plaintiff's Challenges

Plaintiff argues that that remand is required because the ALJ improperly

substituted her own medical judgment over that of a physician; she did not properly weigh

 

2 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing
and pulling of arm or leg controls.” See 20 CFR §418.967{b).

6
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 7 of 14

the medical opinions of record; and erred in failing to develop the record. (Dkt. No. 19-1
at 15-25)

For the reasons that follow, the Court agrees that remand is required.

Plaintiff was 50 years old as of his date last insured. (Tr. 16). He completed two
years of college, and last worked as a route driver and warehouse worker for Imperial
Pools from 2002 to 2008. (Tr. 42-43, 165-166, 173, 185, 188) When plaintiff applied for
disability benefits, he alleged he could not work due to cervical disc herniations, arthritis
in both knees, diabetes, hypertension, obesity and a sleep disorder. (Tr. 172)

In this case, the ALJ found that plaintiff had the RFC to perform light work with
restrictions. (Tr. 18} In formulating the RFC, the ALJ evaluated the record evidence,
which included treatment notes before and after the relevant period. With respect to the

opinion evidence, the ALJ found:

Though no consultative examinations were performed, the medical record
includes multiple worker's compensation evaluations and treatment notes
from various providers. The findings of the Worker's Compensation Board
are not binding on me and | must make a determination based on Social
Security law. | have considered the Board's findings and have given them
limited weight. All of the opinions either were given before the amended
alleged onset date, and are therefore remote, or were provided after the
date last insured, and deal with a time after the relevant period.

(Tr. 24)

Generally, when assessing a plaintiffs RFC, “[aJn ALJ must rely on the medical
findings contained within the record and cannot make his own diagnosis without
substantial medical evidence to support his opinion.” Goldthrite v. Astrue, 535 F. Supp.
2d. 329, 339 (W.D.N.Y. 2008); see also Wilson v. Colvin, No. 13-CV-6286, 2015 WL
1003933, at*21 (W.D.N.Y, Mar. 6, 2015) (“[Ajn ALJ is not qualified to assess a claimant's

RFC.on the basis of bate medical findings, and as a result an ALJ’s determination of RFC
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 8 of 14

without a medical advisors assessment is not supported by substantial evidence.”);
Felder v. Astrue, No. 10-CV-5747, 2012 WL 3993594, *13 (E.D.N.Y. Sept. 11, 2012)
(“Because an RFC determination is a medical determination, an ALJ who makes an RFC
determination in the absence of a supporting expert medical opinion has improperly
substituted his own opinion for that of a physician, and has committed legal error.”)
However, when the medical evidence shows only minor impairments,.“an ALJ permissibly
can render a common-sense judgment about functional capacity even without a
physician’s assessment.” Wilson, 2015 WL 1003933, *21.

A review of the medical records reveals that plaintiff injured his right knee on June
12, 2006, while working at Imperial Pools. He initially underwent conservative treatment
for his knee injury, which was unsuccessful. (Tr. 502) Plaintiff then injured his left knee
on June 13, 2007, while unloading a pallet of sand from a truck. (Tr. 310, 315, 387)

Plaintiff underwent surgery on his right knee for a medial meniscus tear in October
2008. (Tr. 242) In March 2009, he underwent left-knee surgery. (Tr. 338) He started
physical therapy and progressed well. (Tr. 336, 504, 859)

Between August and September 2010, plaintiff went to physical therapy for his
right knee with variable-compliance. (Tr. 846) In August 2011, plaintiff underwent another
surgery on his right knee. (Tr. 940) He reported improvement in October 2011 after
starting acupuncture. (Tr. 419) Plaintiff went to physical therapy between August 2011
and January 2012 for his right knee; he was discharged, as maximum benefit was
achieved. (Tr. 836-45),

In May 2012, a right-knee x-ray showed “evidence of significant osteoarthritis

involving the medial femoral compartment. This is near bone on bone.” (Tr. 507) He
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 9 of 14

also had moderate degenerative changes. (/d.) In December 2012, left-knee imaging
showed severe medial compartment degenerative changes with bone on bone changes
due to left knee osteoarthritis. He did not want surgery at that time. (Tr. 320) Between
January and March 2013, plaintiff participated in physical therapy for both knees and
partially achieved his goals with a “fair” functional outcome. (Tr. 831)

Plaintiff also had history of cervical spine issues stemming from a separate work-
related injury to his neck in September 2001 while lifting a 40 or 50-pound box from the
floor to table height. (Tr. 608) Orthopedic surgeon Robert Durning, M.D., examined
plaintiff in October 2008 and reviewed his medical records and diagnostic imaging dating
back to the 2001 injury. He assessed neck pain with multilevel disc derangement
including disc herniation at C5-6 and active left C6 nerve root dysfunction. Surgery was
recommended and the prognosis for spontaneous improvement was poor. (Tr. 608-610)

Plaintiff underwent physical therapy for his cervical spine between September
2008 and December 2008. (Tr. 222, 292) In January 2009 and May 2010, treatment
notes reflect that plaintiff had pain with range of motion, some tenderness to palpation,
and limited range of motion in the cervical spine. He was diagnosed with cervicalgia,
cervical radiculopathy, and cervical disc herniation. (Tr. 275, 288-89) A June 2010
cervical MRI showed multilevel degenerative disc disease; this was unchanged in
February 2011. (Tr. 274, 280) Imaging in May and July 2011 showed spondylosis with
minima! retrolisthesis and disc herniation. (Tr. 533, 614)

Plaintiff went to chiropractic. treatment between September and November 2013,
around the time of the alleged onset date of disability. (Tr. 519-23) In September 2013,

he had limited range of motion of the cervical spine, and rated his pain 7/10. (Tr. 519)
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 10 of 14

The assessment was an aggravated old condition. (Tr. 520) In October 2013, plaintiff
reported intermittent pain of 6/10. It was noted that he responded well to care. (Tr. 520)
On October 8, 2013, plaintiff rated his average pain level of 5-6/10. (Tr. 521). Between
October 8 and November 29, plaintiff rated his average pain level of 5/10 and responded
well to care. (Tr. 521-23)

Plaintiff also received treatment and underwent independent medical exams in
2014 with workers’ compensation physicians after the date last insured. In October 2014,
he received diagnoses to include cervical disc displacement, cervical degenerative disc
disease, cervical radiculopathy, and cervical sprain/strain. (Tr. 706) He continued to
complain of pain in his neck through December 2014. (Tr. 617, 644, 652, 655, 694, 700,
704) In November 2015, plaintiff underwent an anterior discectomy and fusion. (Tr. 624,
952)

The record contains opinions from plaintiff's independent medical examiners in
connection with his workers’ compensation case. On December 8, 2008, Dr. John
Giardino opined that plaintiff was moderately disabled and could perform work which did
not require lifting in excess of 25 pounds. (Tr. 377) On June 17, 2009, Dr. Barry Katzman
opined there was no causally related disability and that Mr. Ramsey could return to work
as he had no disability. (Tr. 362) On August 14, 2009, Dr. James Faulk opined that
plaintiff reached his maximum medical improvement and no further orthopedic treatment
was indicated for his left knee. Plaintiff could perform medium work but that he could not
squat continuously, would have some difficulty kneeling for prolonged periods or

repetitively, and could only occasionally climb a ladder. (Tr. 313)

10
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 11 of 14

On March 19, 2010, Dr. Steven Hausmann diagnosed plaintiff with a torn medial
meniscus on the left knee, status post left knee arthroscopic medial meniscetomy, and
osteoarthritis of the lef knee. (Tr. 304) He opined a 32.5% scheduled loss of use of the
left leg. (Tr. 305)

On November 14, 2011, Dr. Giardino noted that plaintiff had moderate
degenerative disease of the right knee as well some degenerative disease in the left knee,
and that plaintiff was “totally disabled at this time and unable to perform any useful
occupation.” (Tr. 374)

On June 20, 2012, Dr. Hausmann opined that plaintiff had a moderate to marked
level of disability for the right leg, and could work a light duty job where he would not lift
in excess of 25 pounds, and stand and waik up to 4 hours per day. (Tr. 367)

In addition, the record contains opinions from treating physicians Dr. Paul Mason,
Dr. Michael Calabrese and Dr. Cheryle Hart dated between August 2012 and October
2014. (Tr. 333, 379, 402, 618, 633, 638, 648, 656) Those opinions assessed various
levels of disability, from 50% to 100%, and work restrictions including Jifting no greater
than 20 pounds, avoiding overhead lifting, excessive overhead reaching, and carrying,
pushing, or pulling. (/d.)

In the ALJ’s decision, she discounted all of the independent medical examinations
and did not discuss the medical opinions from Drs. Mason, Calabrese, and Hart. As
noted, there were no consultative examinations in the record. (Tr. 21)

Despite the lack of opinion evidence, the ALJ found Mr. Ramsey could perform
light work with certain restrictions. (Tr. 22-23) The ALJ appears to have rejected the

numerous treatment medical sources in the record because they were outside the window

41
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 12 of 14

between the alleged onset date of November 1, 2013, and date last insured of March 31,
2014. This is problematic because the medical opinions of record which pre-date and
post-date the period at issue may support a more restrictive RFC than the ALJ
determined. “[A] medical opinion need not be rejected or ignored solely because it
predates the relevant time period, particularly where the record otherwise contains limited
information regarding the claimant's functional capabilities . .. .” Williams v. Comm'r of
Soe. Sec., No. 17-CV-6400, 2018 WL 4443173, at *5 (W.D.N.Y. Sept. 18, 2018). This is
of particular importance in this case, where the relevant period at issue is only five
months, and there is no evidence that plaintiffs conditions improved during that time.
Moreover, the opinions of Drs. Mason, Calabrese, and Hart specifically addressed
plaintiff's functional limitations and were not included in the ALJ’s discussion. Itis unclear,
then, what evidence the ALJ relied upon in formulating the RFC. See Hickman ex rel.
M.A.H. v. Astrue, 728 F. Supp. 2d 168, 173 (N.D.N.Y. 2010) (‘The ALJ must ‘build an
accurate and logical bridge from the evidence to [her] conclusion to enable a meaningful
review.”) (citation omitted, alteration added).

While it is true that opinions of disability rendered in connection with a workers’
compensation claim are not binding on the Commissioner, an ALJ must nonetheless
weigh all medical opinions. Powell v. Colvin, No. 14 CV 1176, 2016 WL 8542604, at *14
(D. Conn. Sept. 28, 2016), report and recommendation adopted, 2017 WL 1053080 (D.
Conn. Mar. 20, 2017) (quoting Social Security Ruling (“SSR") 06-03p, 2006 WL 2329939,
at*7 (S.S.A. Aug. 9, 2006) (“A determination regarding disability made by another agency
is not binding on the Commissioner ‘because other agencies may apply different rules

and standards . . . for determining whether an individual is disabled]. However, because

12
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 13 of 14

these decisions ‘may provide insight into the individuals mental and physical
impairmeni(s)[,]’ ‘evidence of a disability decision by another governmental or
nongovernmental agency cannot be ignored and must be considered.’”) Thus, even if the
opinions of Drs. Mason, Calabrese, and Hart were rendered for plaintiffs workers’
compensation case, they should have nonetheless been weighed and considered.
Finally, the Court mindful that in certain circumstances, “where the medical
evidence shows relatively little physical impairment, an ALJ permissibly can render a
common sense judgment about functional capacity even without a physician’s
assessment.” Walker v. Astrue, No. 08-CV-0828, 2010 WL 2629832, at *7 (W.D.NLY.
June 11, 2010), report and recommendation adopted, No. 08-CV-828, 2010 WL 2629821
(W.D.N.Y. June 28, 2010) (quoting Manso—Fizarro v. Sec’y of Health and Human Sves,
76 F.3d 15, 17 (1st Cir.1996). This, however, is not a case where the medical evidence
shows only minor impairments and the ALJ could render a common-sense judgment as
to plaintiffs physical capabilities. Plaintiff has a longstanding history of back and knee
impairments with multiple surgeries. By rejecting the independent medical examinations
and failing to discuss the opinions of plaintiff's physicians, the ALJ created an evidentiary
gap. See, e.g, Stein v. Colvin, No. 15-CV-6753, 2016 WL 7334760, *4 (W.D.N.Y. Dec.
19, 2016) (“Regardless of whether it was proper for the ALJ to discount this opinion, the
ALJ’s rejection of the only medical opinion in the record created an evidentiary gap
requiring remand.”); Hopper v. Berryhill, 16-CV-6573, 2017 WL 5712307, *3 (W.D.NLY.
Nov. 28, 2017) (“It is unclear to the Court how the ALJ, whois not a medical professionali,
was able to make this highly specific determination” after rejecting the only medical

opinion in the record as to plaintiff's mental ability to perform work related functions).

13
Case 1:18-cv-00877-MJR Document 27 Filed 05/29/20 Page 14 of 14

Because there is no medical source opinion supporting the ALJ’s finding that
plaintiff can perform light work with some additional restrictions, the Court concludes that
the ALJ’s RFC determination is without substantial support in the record and that remand
for further administrative proceedings is appropriate. On remand, the ALJ should
evaluate all of the medical opinions of record, and develop the record as necessary with
respect to plaintiff's treating orthopedic surgeon, Dr. William Capicotto.$

Because the Court has determined that remand is warranted on this basis, it need
not reach plaintiffs remaining arguments.

CONCLUSION

For the foregoing reasons, plaintiff Michael Ramsey’s motion for judgment on the
pleadings (Dkt. No. 19) is granted, defendant Commissioner of Social Security's motion
for judgment on the pleadings (Dkt. No. 22) is denied, and the matter is remanded to the
Commissioner for further administrative proceedings consistent with this Decision and
Order.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: May 27 2020
Buffalo, New York

MICHAEL J. ROE
United States Magistrate Judge

 

° There are no medical reports from Dr. Capicotto from 2013 and 2015 in the administrative record, despite
being referenced. (See Tr. 660) Because these reports cover the relevant period in this case, they may
contain contemporaneous evidence pertinent to plaintiffs functional abilities.

14
